Citation Nr: 1610228	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to April 1980. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Caronia.  The Veteran's claims file is currently under the jurisdiction of the VA RO located in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service treatment records show that the Veteran injured his low back and right knee in service and that he had some elevated systolic blood pressure readings.  In an August 2009 statement, a private doctor, Dr. B., related back pain, right knee pain, and hypertension to active service.  In a February 2012 private medical record, it is noted that the claimant has degenerative lumbar spine disease and arachnoiditis (inflammation of the lumbar nerve roots) and that the disorders are more likely to come from spinal injections since 1979 than from subarachnoid blood from an aneurysm rupture.  

Since Dr. A. Bermisa did not indicate that he reviewed the service treatment records, such as the ones showing the elevated systolic blood pressure readings, and since there is no current diagnosis of a right knee disorder, a VA examination as to a possible right knee disorder and hypertension is necessary.  As for the opinion in the February 2012 private treatment record regarding the lumbar spine disorders, the opinion did not sufficiently explain the basis for finding a relationship between in-service Lidocaine injections and degenerative lumbar spine disease.   Therefore, a VA examination addressing the nature of the low back disorder is also necessary.

Since the case is being remanded for other reasons, the AOJ should obtain any additional records from the Hampton VA Medical Center from October 2008 to the present, all records since March 2009 from both Drs. Bermisa, and all records from Dr. Parimal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his low back and right knee disorders as well as hypertension and obtain any identified records.  Attempt to obtain all records since March 2009 from both Drs. Bermisa and all records from Dr. Parimal.  Regardless of the claimant's response, obtain all records from the Hampton VA Medical Center from October 2008 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his low back and right knee disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a low back or right knee disorder.  

The examiner should be asked to answer the following inquiries:

The examiner must opine on whether there is a 50 percent or better probability that any current low back disorder is related to active service, to include the in-service lumbosacral strain and the Lidocaine injections.  

The examiner must opine on whether there is a 50 percent or better probability that any current right knee disorder is related to active service, to include the in-service right knee chondromalacia and right knee strain.  

A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his hypertension.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to hypertension.  

The examiner should be asked to answer the following inquiry:

The examiner must opine on whether there is a 50 percent or better probability that the current hypertension is related to active service, to include the in-service elevated systolic blood pressure readings.  

A complete rationale for any opinion offered must be provided.

4.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




